DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/16/2020 and 5/25/2021 was/were considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on 12/10/2021.

The application has been amended as follows: 
IN THE CLAIMS
Amend the last two paragraphs of claim 1 as follows: --wherein the return vanes are arranged at predetermined intervals in a circumferential direction of the rotary shaft and a vane angle of each return vane is 
wherein the predetermined position is set 
Amend claim 3 as follows: --wherein the vane angle
Amend claim 4 as follows: --wherein a fluid channel area at the trailing edge of the return vanes [[is]] are set to be larger than a fluid channel area at the leading edge of the return vanes.--
Amend claim 5 as follows: --wherein a length of the second-stage inlet guide vane in the radial direction of the rotary shaft is set to be smaller than a length of the return vanes in the radial direction of the rotary shaft.--
Amend claim 6 as follows: --wherein the trailing edge of the return vanes and a leading edge of the second-stage inlet guide vane are disposed to be offset from each other in the circumferential direction of the rotary shaft.--
END OF AMENDMENT
The amendment is made to clarify the transition between the vane angle’s change at the predetermined position and to remedy a 112b issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hermes DE102016203305 (supplied by Applicant in IDS 9/16/2020) discloses a centrifugal compressor comprising: 
a rotary shaft (Fig. 1); 
a hollow casing that rotatably supports the rotary shaft (Fig. 1) and is provided with an intake port on one side in an axial direction of the rotary shaft (Fig. 1) and a discharge port on the other side (Fig. 1); 
a first-stage inlet guide vane that is disposed in the intake port (Fig. 1); 
a first-stage impeller that is disposed downstream of the first-stage inlet guide vane in the casing (Fig. 1); 
a diffuser that is disposed downstream of the first-stage impeller in the casing (Fig. 1); 
a return flow channel (BFC, Fig. 2) at which a fluid (PF) that flows from an inner side in a radial direction of the rotary shaft to an outer side in the radial direction after flowing through the diffuser is reversed to the inner side in the radial direction (Fig. 1, flow arrows); 
return vanes (L1, Fig. 2) that are disposed in the return flow channel; 
a second-stage inlet guide vane (L2, Fig. 2) that is disposed downstream of the return vanes in the casing; and 
a second-stage impeller that is disposed downstream of the second-stage inlet guide vane in the casing (Fig. 1), 
wherein the return vanes (L1) are arranged at predetermined intervals in a circumferential direction of the rotary shaft (Fig. 3) and 
a vane angle of each return vane is changed in a region from a leading edge (L1LE, noting the curve of THL), at which the fluid is introduced, to a predetermined position (Fig. 3) 

    PNG
    media_image1.png
    873
    460
    media_image1.png
    Greyscale
and the vane angle (Fig. 3) is maintained constant in a region (defined by “}” in Fig. 3) from the predetermined position to a trailing edge (L1TE), at which the fluid is discharged, in terms of meridian plane distance in a direction from the leading edge to the trailing edge.
However it does not teach that the predetermined position is set in a region of 50% to 70% from the leading edge.
Kakaniwa US 20160327056 teaches a return vane having a region (54b) at the trailing edge that “follows along the radial direction toward a radial inner end portion 54c” wherein “the term ‘follows along the radial direction’ indicates that a center line M … approaches parallelization with a line 
Larosiliere US 20180347584 and US Pat. 10760587 teaches a return vane having a vane angle β that changes along the chord direction per a given span cross section as shown in the graph at Fig. 13. Each span’s cross section shows a vane angle that nearly approaches a constant angle that is outside the claimed range of 50-70% from the leading edge.
Finally JP2009-264305 teaches a return vane (Figs. 16 and 17) comprising a constant vane angle from a predetermined region to the trailing edge.  This reference is unable to be combined with the base reference of Hermes for the reasons stated in the updated Written Opinion dated 11/25/2021 from the prosecution of Japanese Application JP2018027734.
Given the state of the art defined by the references above the new and non-obvious feature that supports patentability is the constant vane angle between the predetermined position, starting at 50-70% from the leading edge, and the trailing edge in combination with the second stage inlet guide vane and other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745